v:^

                                                                 LH^^




              CjoU£T Of- CLRlm/aJaL 4P/><e^?jls ^co^ds
        £)<~p0-t>r/ntTAJT.
             ~£ Al&ghL! /Me-Aboih- <U)c/ieTs d^ci/s/a/J ztaI
         AP/0z/c^77bA/5- i-oA cJ&7*&/- //-rfb^S C&^Pgs

        MumbEZSLs j3LlorJ?A5'*o_i1^Lrhf>^-cd &fi±A aLf <£& <rt 3.
        •/ILL &&/£& jfa&^s artrfcjJ /Jto/5/^J TcA



        \--UguIutJ As=r $15*.^/ivrtJAs /dnrTnCJ cJ^/>7-
        7&e tasTar P&ST&^tEr cJouJLA.A^.&UT^Jz'Airi

             JEELj/mLjiMldk&tl^^
         £dJ£&s&z34U-±
             fjL£o.sjM/nojUmy a/fcfe? .s?ef{..j{./7*t*Z-j:s
         £~M(LLaScht'. /yioii^i/ GAd^X a/q.




                                                   RECEVEUTR         ~
                                             COURT OF CRIMINAL APPEALS
'^tiX

                                                   jMJ6JJL2Mi


                                              "^belAcosta, Clerk
                 I UNITED STATES
                [POSTAL SERVICE®
                                                                    * POSTAL MOJVE^OHbm
                             Serial Number                                Year Month Day __    PostOffice      US Dollars and Cents

                                                                          2015-08-06           761W1                                            '-,
  2E6LE7^S1A5
                                                                                                               .117:10
                                                                     AmountSeventeen Dollars and 00/100 mmnncmmmmmiint
                                                                                                                                                1
                                                                                        3. <
Pay
      t0 CoufiTiFMAsfllsj                                           ^_5        %
                                                                                                                                      Clerk
                                                                                                                                      18

Address f>Q fo^/t^S                                             \ S^\ j~ j k<M^0A/ d, ^JoL^)^5L (/ J£

      O 2008 United States Postal Sorv ca All R ghts Raaarved
                                                                                 *MfeserrJL&r&MT; TK. 74 /ay
                                                                                SEE REVERSEWARNING • NEGOTIABLE ONLY INTHEU S AND POSSESSIONS
                                                                1
       i:ooooQfloo a:                                                   EEB'& B7=15 ias»"